     Case 2:20-cv-01329-SVW-MAA Document 16 Filed 03/13/20 Page 1 of 9 Page ID #:46



 1 MICHAEL N. FEUER, City Attorney
 2 KATHLEEN A. KENEALY, Chief Assistant City Attorney (212289)
   SCOTT MARCUS, Chief, Civil Litigation Branch (SBN 184980)
 3 CORY M. BRENTE, Senior Assistant City Attorney (SBN 115453)
 4 CHRISTIAN R. BOJORQUEZ,
                         th
                                     Deputy City Attorney (SBN 192872)
   200 N. Main Street, 6 Floor, City Hall East
 5 Los Angeles, California 90012
 6 Tel: (213) 978-7023; Fax: (213) 978-8785
   Email: christian.bojorquez@lacity.org
 7
 8 Attorneys for Defendants CITY OF LOS ANGELES and JASON CURTIS
 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
                                               )
12 DR. MELINA ABDULLAH,                        )
                                                        Case No. CV20-01329 SVW (MAAx)
                                               )        Hon Judge: Stephen V. Wilson; Crtm 10A
13                     Plaintiff,              )        Hon Magistrate Judge: Maria A. Audero
                                               )
14 vs.                                         )
                                               )
                                               )        DEFENDANTS CITY OF LOS
15 CITY OF LOS ANGELES; CHARLES
                                               )        ANGELES AND JASON CURTIS’
16 LLOYD BECK; JASON CURTIS; and               )
                                               )        ANSWER TO PLAINTIFF’S
   DOES 1 through 20, Inclusive,
                                               )        COMPLAINT FOR DAMAGES;
17                                             )        DEMAND FOR JURY TRIAL
                   Defendants.                 )
18                                             )
19
20
21          COMES NOW Defendants CITY OF LOS ANGELES and JASON CURTIS,
22 answering Plaintiff’s Complaint for Damages for themselves and for no other party,
23 admit, deny and allege as follows:
24                                                 I.
25                                     INTRODUCTION
26          1.    Answering paragraph 1, no factual allegations are made therein, and on that
27 basis the paragraph goes unanswered.
28

                                                         1
     Case 2:20-cv-01329-SVW-MAA Document 16 Filed 03/13/20 Page 2 of 9 Page ID #:47



 1                                              II.
 2                                          PARTIES
 3          2.    Answering paragraph 2, no factual allegations are made therein, and on that
 4 basis the paragraph goes unanswered.
 5          3.    Answering paragraph 3, no factual allegations are made therein, and on that
 6 basis the paragraph goes unanswered.
 7          4.    Answering paragraph 4, no factual allegations are made therein, and on that
 8 basis the paragraph goes unanswered.
 9          5.    Answering paragraph 5, no factual allegations are made therein, and on that
10 basis the paragraph goes unanswered.
11          6.    Answering paragraph 6, no factual allegations are made therein, and on that
12 basis the paragraph goes unanswered.
13          7.    Answering paragraph 7, no factual allegations are made therein, and on that
14 basis the paragraph goes unanswered.
15          8.    Answering paragraph 8, Defendants lack sufficient information and belief
16 upon which to answer the allegations contained therein, and on that basis deny the
17 allegations.
18                                              III.
19                                      JURISDICTION
20          9.    Answering paragraph 9, no factual allegations are made therein, and on that
21 basis the paragraph goes unanswered.
22          10.   Answering paragraph 10, no factual allegations are made therein, and on
23 that basis the paragraph goes unanswered.
24                                              IV.
25                   FACTS COMMON TO ALL CAUSES OF ACTION
26          11.   Answering paragraph 11, which incorporates by reference the allegations of
27 other paragraphs of the pleading, Defendants to the same extent incorporate by reference
28 the answers provided herein to those paragraphs.

                                                       2
     Case 2:20-cv-01329-SVW-MAA Document 16 Filed 03/13/20 Page 3 of 9 Page ID #:48



 1          12.   Answering paragraph 12, Defendants lack sufficient information and belief
 2 upon which to answer the allegations contained therein, and on that basis deny the
 3 allegations
 4          13.   Answering paragraph 13, no factual allegations are made therein, and on that
 5 basis the paragraph goes unanswered.
 6          14.   Answering paragraph 14, no factual allegations are made therein, and on that
 7 basis the paragraph goes unanswered.
 8          15.   Answering paragraph 15, no factual allegations are made therein, and on that
 9 basis the paragraph goes unanswered.
10          16.   Answering paragraph 16, no factual allegations are made therein, and on that
11 basis the paragraph goes unanswered.
12          17.   Answering paragraph 17, Defendants lack sufficient information and belief
13 upon which to answer the allegations contained therein, and on that basis deny the
14 allegations.
15          18.   Answering paragraph 18, no factual allegations are made therein against
16 Defendants, and on that basis the paragraph goes unanswered.
17          19.   Answering paragraph 19, Defendants lack sufficient information and belief
18 upon which to answer the allegations contained therein, and on that basis deny the
19 allegations.
20          20.   Answering paragraph 20, Defendants lack sufficient information and belief
21 upon which to answer the allegations contained therein, and on that basis deny the
22 allegations.
23          21.   Answering paragraph 21, Defendants lack sufficient information and belief
24 upon which to answer the allegations contained therein, and on that basis deny the
25 allegations.
26          22.   Answering paragraph 22, Defendants lack sufficient information and belief
27 upon which to answer the allegations contained therein, and on that basis deny the
28 allegations.

                                                    3
     Case 2:20-cv-01329-SVW-MAA Document 16 Filed 03/13/20 Page 4 of 9 Page ID #:49



 1          23.   Answering paragraph 23, Defendants lack sufficient information and belief
 2 upon which to answer the allegations contained therein, and on that basis deny the
 3 allegations.
 4                                              V.
 5                          FOR THE FIRST CAUSE OF ACTION
 6           (PLAINTIFF DR. MELINA ABDULLAH AGAINST DEFENDANTS
 7                       CITY, CURTIS, And DOES 1 Through 15 for
 8           UNREASONABLE SEARCH AND SEIZURE 42 U.S.C. Section 1983)
 9          24.   Answering paragraph 24, which incorporates by reference the allegations of
10 other paragraphs of the pleading, Defendants to the same extent incorporate by reference
11 the answers provided herein to those paragraphs.
12          25.   Answering paragraph 25, no factual allegations are made therein, and on that
13 basis the paragraph goes unanswered.
14          26.   Answering paragraph 26, Defendants lack sufficient information and belief
15 upon which to answer the allegations contained therein, and on that basis deny the
16 allegations.
17          27.   Answering paragraph 27, Defendants lack sufficient information and belief
18 upon which to answer the allegations contained therein, and on that basis deny the
19 allegations.
20          28.   Answering paragraph 28, Defendants lack sufficient information and belief
21 upon which to answer the allegations contained therein, and on that basis deny the
22 allegations.
23          29.   Answering paragraph 29, Defendants lack sufficient information and belief
24 upon which to answer the allegations contained therein, and on that basis deny the
25 allegations.
26          30.   Answering paragraph 30, no factual allegations are made therein, and on that
27 basis the paragraph goes unanswered.
28 ///

                                                     4
     Case 2:20-cv-01329-SVW-MAA Document 16 Filed 03/13/20 Page 5 of 9 Page ID #:50



 1                                              VI.
 2                        FOR THE SECOND CAUSE OF ACTION
 3       (DR. MELINA ABDULLAH AGAINST DEFENDANTS CITY, CURTIS, And
 4       DOES 1 Through 15 for MALICIOUS PROSECUTION 42 USC Section 1983)
 5          31.   Answering paragraph 31, which incorporates by reference the allegations of
 6 other paragraphs of the pleading, Defendants to the same extent incorporate by reference
 7 the answers provided herein to those paragraphs.
 8          32.   Answering paragraph 32, no factual allegations are made therein, and on that
 9 basis the paragraph goes unanswered.
10          33.   Answering paragraph 33, Defendants lack sufficient information and belief
11 upon which to answer the allegations contained therein, and on that basis deny the
12 allegations.
13          34.   Answering paragraph 34, Defendants lack sufficient information and belief
14 upon which to answer the allegations contained therein, and on that basis deny the
15 allegations.
16          35.   Answering paragraph 35, Defendants lacks sufficient information and belief
17 upon which to answer the allegations contained therein, and on that basis deny the
18 allegations.
19          36.   Answering paragraph 36, Defendants lacks sufficient information and belief
20 upon which to answer the allegations contained therein, and on that basis deny the
21 allegations.
22          37.   Answering paragraph 37, Defendants lack sufficient information and belief
23 upon which to answer the allegations contained therein, and on that basis deny the
24 allegations.
25          38.   Answering paragraph 38, Defendants lack sufficient information and belief
26 upon which to answer the allegations contained therein, and on that basis deny the
27 allegations.
28

                                                      5
     Case 2:20-cv-01329-SVW-MAA Document 16 Filed 03/13/20 Page 6 of 9 Page ID #:51



 1          39.   Answering paragraph 39, no factual allegations are made therein, and on that
 2 basis the paragraph goes unanswered.
 3                                              VI.
 4                          FOR THE THIRD CAUSE OF ACTION
 5       (DR. MELINA ABDULLAH AGAINST DEFENDANTS BECK, And DOES 16
 6            Through 20 For CONSTITUTIONAL SUPERVISOR LIABILITY
 7                                    42 USC Section 1983)
 8          40.   Answering paragraph 40, which incorporates by reference the allegations of
 9 other paragraphs of the pleading, Defendants to the same extent incorporate by reference
10 the answers provided herein to those paragraphs.
11          41.   Answering paragraph 41, Defendants lack sufficient information and belief
12 upon which to answer the allegations contained therein, and on that basis deny the
13 allegations.
14          42.   Answering paragraph 42, Defendants lack sufficient information and belief
15 upon which to answer the allegations contained therein, and on that basis deny the
16 allegations.
17          43.   Answering paragraph 43, Defendants lack sufficient information and belief
18 upon which to answer the allegations contained therein, and on that basis deny the
19 allegations.
20          44.   Answering paragraph 44, Defendants lack sufficient information and belief
21 upon which to answer the allegations contained therein, and on that basis deny the
22 allegations.
23          45.   Answering paragraph 45, Defendants lack sufficient information and belief
24 upon which to answer the allegations contained therein, and on that basis deny the
25 allegations.
26          46.   Answering paragraph 46, Defendants lack sufficient information and belief
27 upon which to answer the allegations contained therein, and on that basis deny the
28 allegations.

                                                      6
     Case 2:20-cv-01329-SVW-MAA Document 16 Filed 03/13/20 Page 7 of 9 Page ID #:52



 1          47.   Answering paragraph 47, no factual allegations are made therein, and on that
 2 basis the paragraph goes unanswered.
 3                                 AFFIRMATIVE DEFENSES
 4          As separate and distinct affirmative defenses, Defendants allege each of the
 5 following:
 6                              FIRST AFFIRMATIVE DEFENSE
 7          As to the federal claims and theories of recovery, these answering Defendants are
 8 protected from liability under the doctrine of qualified immunity, because Defendants’
 9 conduct did not violate clearly established statutory or constitutional rights of which a
10 reasonable person would have known.
11                            SECOND AFFIRMATIVE DEFENSE
12          Defendant City of Los Angeles and all Defendants sued in their official capacities
13 are immune from the imposition of punitive damages.
14                             THIRD AFFIRMATIVE DEFENSE
15          Neither a public entity, nor a public employee, is liable for his/her act or omission,
16 exercising due care, in the execution or enforcement of any law.
17                            FOURTH AFFIRMATIVE DEFENSE
18          Wrongful act of Plaintiff or others. Any injury or damage suffered was due to or
19 caused solely by reason of Plaintiff’s wrongful acts and conduct, and not by reason of any
20 wrongful acts or omissions of Defendants.
21                             FIFTH AFFIRMATIVE DEFENSE
22          The action is barred by the doctrine of res judicata.
23                             SIXTH AFFIRMATIVE DEFENSE
24          Failure to Mitigate Damages: Plaintiff has failed to take reasonable measures/
25 action to avoid the injuries/damages alleged in his Complaint, and thus any recovery
26 should be reduced accordingly.
27
      ///
28

                                                      7
     Case 2:20-cv-01329-SVW-MAA Document 16 Filed 03/13/20 Page 8 of 9 Page ID #:53



 1                          SEVENTH AFFIRMATIVE DEFENSE
 2          Defendant alleges that Plaintiff are bound to exercise reasonable care and
 3 diligence to avoid loss and to minimize damages complained of, if any, and Plaintiffs
 4 may not recover for losses that could have been prevented by his reasonable efforts or by
 5 expenditures that he might have reasonably made; and that Plaintiff failed to mitigate his
 6 damages, if any there were.
 7                           EIGHTH AFFIRMATIVE DEFENSE
 8          Unavoidable Detriment: To the extent that Plaintiff suffered any detriment or
 9 injury, such detriment or injury was unavoidable.
10                            NINTH AFFIRMATIVE DEFENSE
11          If there was a violation, Defendants are entitled to qualified immunity because
12 their conduct was reasonable based upon the information that they possessed. They
13 reasonably believed “in good faith” that what they did was lawful and appropriate, and
14 relied upon information provided to them. Moreover, they acted under a reasonable,
15 even if mistaken, belief that what they did was reasonable, appropriate and lawful.
16                                DEMAND FOR JURY TRIAL
17          Defendants hereby demand and request a trial by jury in this matter.
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///

                                                     8
     Case 2:20-cv-01329-SVW-MAA Document 16 Filed 03/13/20 Page 9 of 9 Page ID #:54



 1          WHEREFORE, Defendants pray for judgment as follows:
 2                1.   That plaintiff take nothing by this action;
 3                2.   That the action be dismissed;
 4                3.   That Defendants be awarded costs of suit;
 5                4.   That Defendants be awarded other and further relief as the Court may
 6 deem just and proper, including an award of attorney's fees pursuant to 42 U.S.C. § 1988.
 7
 8 DATED: March 13, 2020            MICHAEL N. FEUER, City Attorney
                                    KATHLEEN A. KENEALY, Chief Assistant
 9                                  SCOTT MARCUS, Chief, Civil Litigation Branch
10                                  CORY M. BRENTE, Senior Assistant City Attorney

                                            /s/ Christian R. Bojorquez
11
                                    By:
12                                  CHRISTIAN R. BOJORQUEZ, Deputy City Attorney
13                                  Attorneys for Defendants CITY OF LOS ANGELES and
                                    JASON CURTIS
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    9
